Citation Nr: 0712540	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include possible organic brain syndrome with 
headaches, blackouts, obsessive-compulsive neurosis, and 
somatoform disorder; and if so, whether the claim may be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury, to include degenerative joint disease/arthritis of 
the cervical, thoracic and lumbar spine; and if so, whether 
the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
chest injury, to include splintering of the chest; and if so, 
whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949 and September 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  In a July 1988 Board decision, the veteran's claims of 
entitlement to service connection for a back disability, a 
head disability, and residuals of splintering of the chest 
were denied.

2.  Evidence received since the July 1988 decision is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for a back disability, a head disability, and residuals of 
splintering of the chest.

3.  Residuals of a head injury, to include possible organic 
brain syndrome with headaches, blackouts, obsessive-
compulsive neurosis, and somatoform disorder, are not related 
to active service.

4.  Residuals of a back injury, to include degenerative joint 
disease/arthritis of the cervical, thoracic and lumbar spine, 
are not related to active service.

5.  Residuals of a chest injury, to include splintering of 
the chest, are not related to active service.


CONCLUSIONS OF LAW

1.  The July 1988 Board decision which denied a claim for 
service connection for a back disability, a head disability, 
and residuals of splintering of the chest is final.  38 
U.S.C.A. § 4004(b) (1982); 38 C.F.R. §§ 19.104 (1988).   

2.  New and material evidence has been submitted, and the 
claims of entitlement to service connection for a back 
disability, a head disability, and residuals of splintering 
of the chest are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Residuals of a head injury, to include possible organic 
brain syndrome with headaches, blackouts, obsessive-
compulsive neurosis, and somatoform disorder, were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Residuals of a back injury, to include degenerative joint 
disease/arthritis of the cervical, thoracic and lumbar spine, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Residuals of a chest injury, to include splintering of 
the chest, were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in May 2001, July 2001, September 2001, 
December 2001, and February 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

The letters also advised him that new and material evidence 
was needed to reopen claims of service connection, and by 
advising the veteran of what was necessary to establish 
service connection effectively informed him of what was 
necessary to reopen his claims.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in July 1988, the Board denied the 
veteran's claims for service connection for a back 
disability, a head disability, and residuals of splintering 
of the chest.  The veteran did not appeal this decision.  
Thus, the July 1988 Board decision is final.  See 38 U.S.C.A. 
§ 4004(b) (1982); 38 C.F.R. §§ 19.104 (1988).  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claims of service 
connection was received in May 2001.  The Board notes that 
there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2002)).  As the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  

The Board notes that by an April 2002 rating decision, the RO 
declined to reopen the veteran's claims of entitlement to 
service connection.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The July 1988 Board decision noted that the veteran's service 
medical records were not available and presumed lost in a 
fire at the National Personnel Records Center.  Evidence of 
record at that time included statements from two first 
lieutenants and a major, none which referenced to the 
veteran's having been involved in a heater explosion or to 
his having any physical limitations.  In addition, the record 
included private treatment records for low back pain from 
September to October 1985, in which the veteran reported that 
he had experienced low back pain for 28 years dating to an 
injury during the Second World War, a February 1986 VA 
neurological and orthopedic examination, testimony presented 
by the veteran in November 1987, and lay statements from the 
veteran's friends and ex-wife stating that he had been 
healthy prior to entering active duty and that he had many 
physical complaints following his separation from service.

The July 1988 Board decision noted that the medical record 
did not indicate the presence of a back disability until 1985 
or arthritis until 1986 and did not demonstrate that the 
veteran had a head disability or residuals of splintering of 
the chest.  The Board found that the span of time between the 
veteran's final period of active duty and the disorders at 
issue was too great to reasonably support the conclusion that 
any of the claimed disabilities had their onset in service.    

Thus, in order for new evidence to be material, it should 
either relate a current back, head, or chest disability to 
his period of service, show ongoing treatment for a back, 
head, or chest disability since discharge, or corroborate the 
veteran's claim of injury to his back, head, or chest in 
service.

Evidence received subsequent to the July 1988 Board decision 
include a VA Form 21-4138, Statement in Support of Claim, 
dated in August 1993, from D.M. which stated that he was the 
supply sergeant at Ft. Sam Houston, Texas in 1946 when an 
explosion of an immersion water heater in a field chow line 
injured the veteran.  He stated that he was not an eye-
witness to the explosion but had heard from M. Sgt. W and 
Sgt. O (both eye-witnesses) that the explosion sent the 
veteran's flaming body flying through the air and landed his 
head on a winch, and that he was all busted up with his brain 
knocked out and losing a tremendous volume of blood.  D.M. 
also stated that the veteran remained in a coma and was not 
expected to live.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either beyond the 
competence of the individual making the assertion or 
inherently incredible.

Because the veteran's service medical records are unavailable 
through no fault of his own, the Board accepts that the 
August 1993 "buddy" statement as an, albeit tenuous, 
corroboration of the veteran's alleged injury due to an 
immersion water heater explosion.  Because this statement was 
not of record at the time of the July 1988 Board decision and 
suggests the veteran had an in-service injury, it bears 
directly and substantially upon the claims for service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As a result, this statement, 
in and of itself, is new and material evidence.  Accordingly, 
the claims for service connection for a back disability, a 
head disability, and splintering of the chest, are reopened.

III.	Service Connection

The Board notes that evidence noted above was presumed to be 
credible for determining whether the case should be reopened.  
However, once the case is reopened, the presumption as to the 
credibility no longer applies.  Id. at 513.  The Board must 
evaluate the veteran's current claims for service connection 
in light of all the evidence or record. See id.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
veteran contends that he has a back disability, a head 
disability, and splintering of his chest as a result of 
injuries he sustained in an explosion in the autumn of 1946.  
In his original application for compensation received in June 
1985, the veteran indicated that he was treated for injuries 
to his head, left arm and right leg in 1945, and treated for 
mental problems and back problems in 1947.    

The first question that must be addressed, therefore, is 
whether incurrence of injuries sustained in an explosion is 
factually shown during service.  As noted above, the 
veteran's service medical records are no longer available, 
most likely having been destroyed in an accidental fire at 
the National Personnel Records Center in 1973.  Thus, there 
are no service records available which document such an 
explosion or treatment for injuries as a result of the 
explosion.  

The record includes the veteran's statements, including 
testimony presented at a Board hearing at the RO in Cleveland 
on November 24, 1987.  The veteran testified that he was 
injured at Camp Bullis, Texas just before Thanksgiving 1946 
when a heater blew up.  He was given immediate treatment by 
the local dispensary at Camp Bullis and then transported by a 
weapons carrier by a medic, the sergeant major and one of the 
cadre sergeants to Brooks Army Medical Center in Fort Sam 
Houston, Texas in a coma and awoke five days later.  The 
veteran testified that he spent almost a year at Brooks Army 
Medical Center.  The veteran was moved to a convalescence 
annex to Brooks Army Medical Center and was there for six 
months.  When he was discharged from the convalescence annex, 
he went directly to Medical Headquarters Attachment Medical 
training.  The veteran testified that he was discharged from 
active duty in June 1949, that he underwent a discharge 
physical examination and asked them not to indicate the 
multiple disabilities that he had at that time.  The veteran 
reentered service in 1950 and was hospitalized one time at 
Camp Polk, Louisiana and was discharged in October 1951 
because he was medically unfit for duty.   

The August 1993 buddy statement of D.M., written forty-seven 
years after the alleged incident occurred, acknowledged that 
he was not an eye witness but had learned of the veteran's 
accident from two eye-witnesses.  The record is absent any 
actual eye-witness statements of the alleged incident.  As 
such, the statement by D.M., without any other corroborating 
evidence, is insufficient to prove that the alleged incident 
occurred.  

The Board also notes that the veteran's WD AGO Form 53, 
Enlisted Record and Report of Separation, Honorable 
Discharge, indicates that the veteran separated from his 
first tour of duty on June 29, 1949 after three years of 
active duty because his term of service had expired.  The 
veteran's DD Form 214, Report of Separation from the Armed 
Forces of the United States, indicates that the veteran 
separated from his second tour of duty on October 10, 1951 
that the reason and authority for separation was "Rel to ERC 
SR 615-363-5 PETS" which means relieved from active duty to 
Enlisted Reserve Corps pursuant to Special Regulation 615-
363-5 prior to expiration of term of service.  The purpose of 
the regulation was to provide administrative procedures for 
the release of members of the Enlisted Reserve Corps from 
extended active duty, including those on active duty in 
accordance with the Selective Service Act of 1948.  

Thus, the fact that the veteran's physical health was not 
sufficiently impaired to prevent him from entering a period 
of extended active duty or to be released to the Enlisted 
Reserve Corps at separation of his extended active duty 
weighs against the veteran's claim that he was critically 
injured during his first tour of duty.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis was not until 1986, almost forty years after the 
appellant's discharge from his first tour of service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
medical evidence of low back pain is reported in an October 
1985 hospital discharge summary, and the first medical 
evidence of residuals of head injury with headaches and 
blackouts, possible organic brain syndrome, obsessive-
compulsive disorder, somatoform disorder, arthritis of the 
cervical, dorsal and lumbosacral spine is reported in a March 
1986 VA examination.  Thus, in light of the lack of any 
relevant history reported between 1946 and 1985/1986, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to the issue of service connection a head 
disability, to include possible organic brain syndrome with 
headaches, blackouts, obsessive-compulsive neurosis, and 
somatoform disorder, the March 1986 VA examiner diagnosed 
residual of head injury with headaches and blackouts which 
sounded like orthostatic hypotension, possible organic brain 
syndrome with history of recent memory deficit and post-
traumatic stress disorder due to noncombat injury which 
aggravated a pre-existing obsessive compulsive neurosis, 
associated with somatoform disorder, neuron-muscular type.  
Also of record is a November 1989 nursing assessment 
commenting that the veteran had multiple headaches after 
injury in military service and a February 1996 pulmonary 
clinic record noting multiple neurologic complaints relating 
to old accident while in service at age 17.  

With respect to the issue of service connection for a back 
disability, to include degenerative joint disease/arthritis 
of the cervical, thoracic and lumbar spine, of record is a 
November 1989 nursing assessment noting that the veteran was 
wearing a neck collar due to injury sustained in military 
service and aggravated by an accident on RTA bus and 
commenting that the veteran had neck pain and generalized 
body pain after accident in military service.  

With respect to the issue of service connection for a chest 
injury, to include splintering of the chest, the Board notes 
that of record is a February 1997 VA medical record noting 
that sometime during service, the veteran had a near fatal 
accident which sometimes caused him to become extremely short 
of breath; a May 1999 pulmonary outpatient clinic record 
diagnosing chronic left hemi diaphragm elevation secondary to 
remote trauma present on previous films dating back to at 
least 1995 and per patient has been present since 1946; an 
April 2001 pulmonary clinic record diagnosing hypoxia most 
likely due to trauma suffered decades ago and noting that 
there had been no alternate pathology found therefore leaving 
previous thoracic trauma as his only identifiable factor 
contributing to his hypoxia as well as opining that veteran's 
inspiratory capacity was limited due to the explosion; a June 
2003 VA Pulmonary Clinic record noting at the veteran has a 
history of chronic hypoxia felt due to trauma sustained in a 
service related explosion (1946) which was felt to have 
limited his inspiratory capacity; and a July 2003 medical 
record noting that the veteran sustained a blast injury to 
his chest during World War II which has left him oxygen 
dependent.  

In this case, the appellant clearly has current disabilities.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

While the various opinions noted above relate the veteran's 
impairments to an injury sustained in military service, these 
opinions were based upon a history provided by the veteran.  
However, there is no evidence, certainly no medical evidence, 
that the veteran suffered an injury during active service.  
The veteran's unsubstantiated assertions cannot summarily be 
accepted as fact.  Thus, the medical providers assumed facts 
not in evidence, and their opinions, although doubtless 
sincerely rendered, are, for that reason, not accorded any 
weight by the Board.  

In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until many years 
after service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.


ORDER

New and material evidence having been submitted, the 
reopening of the claims for service connection for residuals 
of a head injury, a back injury, and a chest injury is 
granted.

Service connection for residuals of a head injury, to include 
possible organic brain syndrome with headaches, blackouts, 
obsessive-compulsive neurosis, and somatoform disorder is 
denied

Service connection for residuals of a back injury, to include 
degenerative joint disease/arthritis of the cervical, 
thoracic and lumbar spine is denied.

Service connection for residuals of a chest injury, to 
include splintering of the chest is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


